Judgment of Special Term and judgment of City Court reversed, with costs in all courts to appellant to abide event, and new trial granted to be had in the City Court on the 10th day of April, 1918, at ten a. m. Held, that the contract, though subscribed by the parties, was not effective until the cash payment was made, unless that was waived by the taking of the post-dated cheek. We are of the opinion that the weight of the evidence is to the effect that it was not, but that the contract should only become effective when the post-dated cheek was paid. All concurred, except Foote and De Angelis, JJ., who dissented and voted for affirmance.